The Center

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Steve Katsetos d/b/a Steve’s Mini Market,

Respondent.

Docket No. C-14-155

FDA Docket No. FDA-2013-H-1369
Decision No. CR3080

Date: January 13, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

‘or Tobacco Products (CTP) initiated the above-captioned matter when it

filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil

money penal

ties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s

implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells

tobacco pro

ucts and is located at 6691 Maddox Boulevard, Chincoteague Island,

Virginia 23336. Complaint § 3. CTP conducted two inspections of the establishment.

Complaint §

9. During a January 27, 2013 inspection of Respondent’s establishment, an

FDA-commissioned inspector observed that “. . . a person younger than 18 years of age
was able to purchase a package of Newport Box cigarettes . . . at approximately 2:54 PM

ET.” Comp

aint J 10.
On February 21, 2013, CTP issued a warning letter to Respondent specifying the
violation that the inspector observed. The letter warned Respondent that if it failed to
correct the violation, civil money penalties could be imposed on it and that it was
Respondent’s responsibility to ensure compliance with the law. Complaint § 10.

Steve Katsetsos responded to the warning letter in a February 27, 2013 telephone call. In
response to the violation CTP alleged in the warning letter:

Mr. Katsetos stated that the establishment is strict about checking the
identification of tobacco purchasers, and that he will instruct employees to
double-check identification to prevent another sale to a minor. Mr. Katsetos
also stated that he would speak with every employee about the Warning
Letter, and explained that the employee present at the establishment during
the sale to the minor was a new hire at the time.

Complaint § 11.

During a subsequent inspection of Respondent’s establishment, FDA-commissioned
inspectors documented that “. . . a person younger than 18 years of age was able to
purchase a package of Newport Box cigarettes on May 22, 2013, at approximately 4:15
PM.” Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on November 14, 2013, via United Parcel Service. CTP charged Respondent
with violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor). Complaint
4 1, 10. CTP asked the CRD to impose a $250 civil money penalty based on two
alleged violations of the regulations in a 12-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.
3

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $250 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Joseph Grow
Administrative Law Judge

